Grant, C. J.
(after stating the facts). 1. It is first urged that the finding and judgment are erroneous because plaintiff did not show that the necessary proceedings for equalization, apportionment, assessment, etc., were had. Under the stipulation, the record, and the findings and opinion of the circuit judge, we must conclude that this point was not raised in the court below, and that the sole question before the court was whether, the assessment being to S. K. Martin, the assessment roll was conclusive. We are therefore of the opinion that this contention cannot be sustained.
2. This suit is brought by the city, and not by the treasurer. The suit can, therefore, be maintained, under Township of Bangor v. Smith Transportation Co., 112 Mich. 601.
3. 'Was the tax record, showing an assessment to S. K. *203Martin, conclusive, and did it prevent the collection of the tax from the real owner ? This question has frequently-been before the court, and ruled against the defendant’s contention. Bradley v. Bouchard, 85 Mich. 18, and authorities there cited; Fletcher v. Post, 104 Mich. 424. The provision of the statute will be found in these opinions. Defendant relies on Township of Laketon v. Akeley, 74 Mich. 695. That suit was brought by the township treasurer. It was held that the power of the "treasurer to bring suit was limited by the statute to the. person “to whom the tax is assessed.” We hold that that decision does not apply to a suit instituted by the authority of the township to recover the debt, under Township of Bangor v. Smith Transportation Co., supra.
Judgment affirmed.
- The other Justices concurred.